Case 2:20-cv-00078-JRG Document 79-9 Filed 12/16/20 Page 1 of 14 PageID #: 2613




                         Exhibit G
6136 Frisco Square
             CaseBoulevard Office Space Options
                   2:20-cv-00078-JRG            - Rent Serviced
                                             Document      79-9Office in 6136
                                                                  Filed       Frisco Square
                                                                          12/16/20     Page Boulevard
                                                                                              2 of 14| Regus Iraq
                                                                                                        PageID      #: 2614


             Regus response to COVID-19

                                         English            Menu         Create an     Call:                          LOGIN
                                                                          account          +964 770 470
                                                                                              2202
                                                                              BOOK A TOUR           PLANS & PRICING



                               FLEXIBLE OFFICES IN 6136 FRISCO
                                    SQUARE BOULEVARD

                       6136 Frisco Square Boulevard, Frisco Square, Suite 400, Frisco, Texas,
                                                          75034
                        The Frisco Square Center is in a popular mixed-use development, on a
                    quaint avenue, complete with street lamps, brick intersections, and balconied
                        condominiums over top of merchant shops. The main floor lobby has an
                     inviting entrance with high ceilings and marble tile flooring. Located north
                    of the city of Dallas, on the corner of North Dallas Tollway and Main Street,
                     the center is in the heart of a growing commercial area. The retail trade and
                     restaurants are big business but there are plenty of other major employers in
                      education, city services, construction and telecoms. The center is on a street
                    lined with shops and is situated across the street from Pizza Hut Park, home
                                              of the Football Club of Dallas



                                                                 GET PRICES


                                                               WHAT'S AVAILABLE




https://www.iraq.regus.com/office-space/united-states/texas/frisco/...                                                        1 of 13
6136 Frisco Square
             CaseBoulevard Office Space Options
                   2:20-cv-00078-JRG            - Rent Serviced
                                             Document      79-9Office in 6136
                                                                  Filed       Frisco Square
                                                                          12/16/20     Page Boulevard
                                                                                              3 of 14| Regus Iraq
                                                                                                        PageID      #: 2615




                                       Home       Office Space      Frisco   6136 Frisco Square Boulevard




                                                     6136 Frisco Square Boulevard,
                                                     Frisco Square, Suite 400, Frisco,
                                                              Texas, 75034

                                                         SALES: +964 770 470 2202
                                                 BOOK A TOUR >                  GET PRICES >




                    FULL SCREEN                                  DIRECTIONS                           STREET VIEW




                                                     SEE ALL LOCATIONS IN FRISCO




https://www.iraq.regus.com/office-space/united-states/texas/frisco/...                                                        2 of 13
6136 Frisco Square
             CaseBoulevard Office Space Options
                   2:20-cv-00078-JRG            - Rent Serviced
                                             Document      79-9Office in 6136
                                                                  Filed       Frisco Square
                                                                          12/16/20     Page Boulevard
                                                                                              4 of 14| Regus Iraq
                                                                                                        PageID      #: 2616



                                 WHY CHOOSE A REGUS OFFICE?




                              Furnished offices                                      All-inclusive pricing
                Modern furniture and high-speed internet                 Pay one simple price for everything related to
                               included.                                               your workspace.




                               Increase the size                                       Temporary offices
             Add more desk space as you take on new staff.               Set up as a project office and cancel your plan
                                                                                      at a month’s notice.




                         CHOOSE YOUR TYPE OF OFFICE SPACE




https://www.iraq.regus.com/office-space/united-states/texas/frisco/...                                                        3 of 13
6136 Frisco Square
             CaseBoulevard Office Space Options
                   2:20-cv-00078-JRG            - Rent Serviced
                                             Document      79-9Office in 6136
                                                                  Filed       Frisco Square
                                                                          12/16/20     Page Boulevard
                                                                                              5 of 14| Regus Iraq
                                                                                                        PageID      #: 2617




                                Window office                                            Interior office


            A private office space with a view, available in all         A regular Regus office, minus the view; our
                               our centres.                                        lowest cost office space.




                               GET A QUOTE                                              GET A QUOTE




https://www.iraq.regus.com/office-space/united-states/texas/frisco/...                                                        4 of 13
6136 Frisco Square
             CaseBoulevard Office Space Options
                   2:20-cv-00078-JRG            - Rent Serviced
                                             Document      79-9Office in 6136
                                                                  Filed       Frisco Square
                                                                          12/16/20     Page Boulevard
                                                                                              6 of 14| Regus Iraq
                                                                                                        PageID      #: 2618




                                  Office suite                                            Co-working


            An office and meeting room combined; typically               Desk space in a shared office environment, with
                contains two desks and a meeting table.                    a hot desking policy that is first come, first
                                                                                             served.



                               GET A QUOTE                                              GET A QUOTE




                                            ALL-INCLUSIVE PRICING

                           Pay one price for a fully-furnished office, including furniture, WiFi,
                                       phones, utility bills and a staffed reception.


https://www.iraq.regus.com/office-space/united-states/texas/frisco/...                                                        5 of 13
6136 Frisco Square
             CaseBoulevard Office Space Options
                   2:20-cv-00078-JRG            - Rent Serviced
                                             Document      79-9Office in 6136
                                                                  Filed       Frisco Square
                                                                          12/16/20     Page Boulevard
                                                                                              7 of 14| Regus Iraq
                                                                                                        PageID      #: 2619

                         You only need to pay separately for consumables, such as coffee, copies and calls.




                             Scale up as needed                                      Customise your office


                   Don't pay for more office space than you                 Furniture, layout and decorations, tailored
                                  need                                                 to suit your needs
                      Start small, add more space and
                  workstations as you grow your business




https://www.iraq.regus.com/office-space/united-states/texas/frisco/...                                                        6 of 13
6136 Frisco Square
             CaseBoulevard Office Space Options
                   2:20-cv-00078-JRG            - Rent Serviced
                                             Document      79-9Office in 6136
                                                                  Filed       Frisco Square
                                                                          12/16/20     Page Boulevard
                                                                                              8 of 14| Regus Iraq
                                                                                                        PageID      #: 2620



                               Global presence


                      Lounge Membership included free
                   Access our business lounges around the
                                  world




                                                                                        Admin support


                                                                               Staffed reception and mail handling
                                                                                            included
                                                                                 Help available with admin tasks




                                  Technology                                               Workspaces


https://www.iraq.regus.com/office-space/united-states/texas/frisco/...                                                        7 of 13
6136 Frisco Square
             CaseBoulevard Office Space Options
                   2:20-cv-00078-JRG            - Rent Serviced
                                             Document      79-9Office in 6136
                                                                  Filed       Frisco Square
                                                                          12/16/20     Page Boulevard
                                                                                              9 of 14| Regus Iraq
                                                                                                        PageID      #: 2621



                    Secure business-grade internet, WiFi,                      Modern, ergonomic office furniture
                         phone handset and lines
                                                                                Professional business environment
                  Use of 50 million WiFi hotspots around
                                                                            Convenient locations in the places you do
                                the world
                                                                                          business
                                                                            Use of community meeting rooms by the
                                                                                          hour




                                   Facilities                                               Benefits


                          Receptionist to greet guests                     Exclusive access to the Regus Marketplace
                                                                         programme providing discounts from leading
                   Communal kitchen with tea and coffee
                                                                                            brands
                         making facilities
                                                                             Regular calendar of Regus community
                 Business lounge and smaller break out area
                                                                                    events and activities
                            All utility costs included
                                                                              Regus app for booking workspace and
                       Office cleaning and maintenance                                      more
                        Access to a printer, scanner and
                                photocopier




https://www.iraq.regus.com/office-space/united-states/texas/frisco/...                                                        8 of 13
6136 Frisco Case
            Square Boulevard Office Space Options
                   2:20-cv-00078-JRG              - Rent Serviced
                                              Document      79-9Office
                                                                  Filedin 6136 Frisco Square
                                                                          12/16/20      Page Boulevard
                                                                                               10 of 14| Regus Iraq
                                                                                                          PageID      #: 2622



                                                  BOOK A TOUR             GET PRICES




                                 MORE WAYS TO WORK IN FRISCO

                                                  We offer more than just office space




https://www.iraq.regus.com/office-space/united-states/texas/frisco/...                                                          9 of 13
6136 Frisco Case
            Square Boulevard Office Space Options
                   2:20-cv-00078-JRG              - Rent Serviced
                                              Document      79-9Office
                                                                  Filedin 6136 Frisco Square
                                                                          12/16/20      Page Boulevard
                                                                                               11 of 14| Regus Iraq
                                                                                                          PageID      #: 2623




                                 Membership                                              Meeting Room


                    Global access to drop-in workspace                         Professional space to meet, pitch,
                   with a range of membership levels to                         train and interview, with WiFi,
                   suit all budgets and ways of working.                      projectors, whiteboards and support
                                                                                         from our team.

                             FIND OUT MORE                                             FIND OUT MORE




https://www.iraq.regus.com/office-space/united-states/texas/frisco/...                                                          10 of 13
6136 Frisco Case
            Square Boulevard Office Space Options
                   2:20-cv-00078-JRG              - Rent Serviced
                                              Document      79-9Office
                                                                  Filedin 6136 Frisco Square
                                                                          12/16/20      Page Boulevard
                                                                                               12 of 14| Regus Iraq
                                                                                                          PageID      #: 2624




                                                                 Virtual Office


                                                    The right image for your business,
                                                   with a prestigious address and a range
                                                           of supporting services.



                                                              FIND OUT MORE




                     MANAGE EVERYTHING
                      WHEREVER YOU ARE
                  Download the Regus App on the Apple
                       App Store or Google Play.




https://www.iraq.regus.com/office-space/united-states/texas/frisco/...                                                          11 of 13
6136 Frisco Case
            Square Boulevard Office Space Options
                   2:20-cv-00078-JRG              - Rent Serviced
                                              Document      79-9Office
                                                                  Filedin 6136 Frisco Square
                                                                          12/16/20      Page Boulevard
                                                                                               13 of 14| Regus Iraq
                                                                                                          PageID      #: 2625




                           WHAT DOES A REGUS OFFICE OFFER?

                         Regus leases office space in business centres around Iraq. Each private
                        office can be upgraded to add more desks or relocated at no extra cost; we
                        also rent temporary offices to cover the duration of a project, with rolling
                                                   one month contracts.
                        Our serviced offices are supplied with furniture, high-speed internet and a staffed
                      reception, with additional services such as meeting rooms and virtual offices available.
                      You can choose between interior and window offices and we also offer several suites -
                                            small office with meeting rooms attached.




                                                 LET'S GET STARTED

                Whatever your business, whatever your budget we’ll help find the right workspace.



                               Search all locations                                                 SEARCH




https://www.iraq.regus.com/office-space/united-states/texas/frisco/...                                                          12 of 13
6136 Frisco Case
            Square Boulevard Office Space Options
                   2:20-cv-00078-JRG              - Rent Serviced
                                              Document      79-9Office
                                                                  Filedin 6136 Frisco Square
                                                                          12/16/20      Page Boulevard
                                                                                               14 of 14| Regus Iraq
                                                                                                          PageID      #: 2626




             PRODUCTS                         BUSINESS SIZE                CONTACT                    DOWNLOAD
             Office Space                     Individuals                  Email us                   Regus App
             Meeting Room                     Small businesses             Magazine                   • Find Regus centres
                                                                                                      • Book your space
             Business Lounge                  Large companies                                         • Manage your account
                                                                           CONNECT
             Co-working
                                              ABOUT
             Virtual Office
                                              Regus PLC
             Workplace Recovery
                                              Careers
             Membership
                                              International websites

             PARTNERS                         Recently opened and
                                              coming soon
             Agents

             Workplace Recovery
             Channel Partners




             © Regus Group Companies [2019] | 1.0.0.0     Privacy Policy Terms & Conditions Cookie Policy




https://www.iraq.regus.com/office-space/united-states/texas/frisco/...                                                          13 of 13
